UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7457



MICHAEL J. LESESNE, a/k/a Michael Evan Briggs,

                                             Petitioner - Appellant,

          versus


WILLIE EAGLETON, Warden of Evans Correctional
Institution; HENRY DARGAN MCMASTER, Attorney
General of the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Patrick Michael Duffy, District Judge.
(CA-03-2181-9-23)


Submitted:   November 19, 2003            Decided:   December 5, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael J. Lesesne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael J. Lesesne seeks to appeal the district court’s order

accepting the magistrate judge’s recommendation to dismiss his

successive petition filed under 28 U.S.C. § 2254 (2000), for lack

of jurisdiction.    An appeal may not be taken from the final order

in a habeas corpus proceeding unless a circuit justice or judge

issues a certificate of appealability.                28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating    that     reasonable       jurists    would   find     that   his

constitutional    claims    are   debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude that Lesesne has not made the requisite showing.                 To the

extent Lesesne’s notice of appeal and appellate brief could be

construed as a motion for authorization to file a successive § 2254

motion, we deny such authorization. See United States v. Winestock,

340 F.3d 200, 208 (4th Cir. 2003), cert. denied,                U.S.      , 2003

WL 22232622 (U.S. Nov. 3, 2003) (No. 03-6548).

     Accordingly,    we    deny   a   certificate      of   appealability     and

dismiss the appeal.        We dispense with oral argument because the


                                       2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                      3